DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-55, 57-59, 61-64, and 66-72 are rejected under 35 U.S.C. 103 as being unpatentable over Baillargeon et al. (US 2014/0019581 A1), hereinafter referred to as D3, in view of Ho et al. (US 2010/0309788 A1), hereinafter referred to as D2.
Regarding claims 48 and 72, D3 discloses method and system for handling error indications, which comprises:
Transmitting a first message that comprises data; starting a timer upon the transmission of the first message (Referring to Figures 3-5, transmitting a first error indication message.  See paragraph 0050.  Starting a retransmission timer.  See paragraphs 0050-0051.); deferring transmission of a second message that also comprises the data until at least a certain amount of time has elapsed on the timer since the transmission of the first message (Referring to Figures 3-5, transmitting a subsequent error indication message after the first error indication message after the time expires.  See paragraphs 0050-0052.)
the certain amount of time to defer the transmission of the second message depending on a bit rate indicated by the second message.
D2 teaches the base station 302 may impose restrictions on when and/or how frequent the flow control MAC CE (310, 312) may be sent. For example, the base station 302 may introduce a simple flow control prohibit timer. The timer may started whenever the UE 304 transmits a flow control MAC CE (310, 312) and when the timer is running and the UE 304 is not allowed to send another flow control MAC CE to the base station 302 until the timer expires (e.g., subject to exceptions below). Such a timer may be configured by RRC during call set up or handover, or it can be hardcoded into the standard as a fixed timer to avoid extra signaling. Such a timer may be applied to the two alternative options discussed above such as an additional mechanism to limit the UE 304 from sending the flow control MAC CE to frequently. This provides control to the base station 302 to prevent the UE 304 from abusing flow control e.g., by threshing the base station 302 with flow control MAC CE's. As an example, such a timer may be started on receipt of HARQ-ACK on which the MAC CE was transmitted. A Flow Control Prohibit Timer with Exceptions may be provided. In addition to the flow control prohibit timer discussed previously, the base station 302 may also implement the following exceptions to increase the performance of flow control when a prohibit timer is used: When the flow control prohibit timer is running (until at least a certain amount of time has elapsed on the timer since the transmission of the first message), the UE 304 may be allowed to send a flow control MAC CE 310 (second message) if the MAC CE 310 contains a "Resume Indicator Bit" set (or similar info) (the certain amount of time to defer the transmission of the second message depending on a bit rate indicated by the second message). This allows the base station 302 to resume normal transmission quickly without waiting for the flow control prohibit timer to expire and the UE 304 to send a MAC CE 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control technique of D2 in a well-known system compliant with D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to perform flow control which improves system throughput and minimizes re-transmissions.

wherein the deferring includes waiting to generate the second message until at least the certain time period has passed (Referring to Figures 3-5, transmitting a subsequent error indication message after the first error indication message when the timer expires.  See paragraphs 0050-0052.)

Regarding claim 50, the primary reference further teaches wherein the deferring includes determining not to transmit the second message (Referring to Figures 3-5, If retransmission timer 50 expires and no subsequent user data packets 34 are received after retransmission timer 50 has expired, then destination computer 12b does not send any subsequent error indication messages 58.  See paragraphs 0050-0052.)

Regarding claim 51, D3 further teaches wherein the determining not to transmit is responsive to determining a change in a condition (Referring to Figures 3-5, transmitting a subsequent error indication message (data) after the first error indication message after the time expires (condition).  See paragraphs 0050-0052.)
D1 does not disclose of the wireless device.
D2 teaches a corresponding flow control with a wireless device.  See paragraphs 0175-0181.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control technique of D2 in a well-known system compliant with D3 to service mobile users.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to perform flow control which improves system throughput and minimizes re-transmissions.

Regarding claim 52, the primary reference further teaches wherein the determining not to transmit is responsive to determining that the second message is no longer applicable (Referring to Figures 3-5, If retransmission timer 50 expires and no subsequent user data packets 34 are received after retransmission timer 50 has expired, then destination computer 12b does not send any subsequent error indication messages 58.  See paragraphs 0050-0052.)

Regarding claim 53, the primary reference further teaches wherein the deferring is responsive to determining that each of the first and second messages comprises the data (Referring to Figures 3-5, transmitting a subsequent error indication message (data) after the first error indication message after the time expires.  See paragraphs 0050-0052.)

Regarding claim 54, the primary reference further teaches transmitting the second message after the certain time period (Referring to Figures 3-5, transmitting a subsequent error indication message after the first error indication message after the time expires.  See paragraphs 0050-0052.)

Regarding claim 55, the primary reference further teaches determining whether the first and second messages are either both associated with uplink transmissions or both associated with downlink transmissions; and wherein the deferring is responsive to determining that the first and second messages are either both associated with uplink transmissions or both associated with downlink transmissions (Referring to Figures 3-5, transmitting a subsequent error indication message after the first error indication message after the time expires for 

Regarding claim 57, the primary reference further teaches transmitting the second message responsive to determining that the timer indicates that the certain time period has expired (Referring to Figures 3-5, transmitting a subsequent error indication message after the first error indication message after the time expires.  See paragraphs 0050-0052.)


Regarding claim 58, the primary reference further teaches running the timer to indicate an expiration after the certain time period responsive to transmitting the second message (Referring to Figures 3-5, retransmission timer 50 may be set to ten seconds, so that destination computer 12b waits at least ten seconds after sending the first error indication message 54 to retransmit subsequent error indication message 58 if a subsequent user data packets 34 with the same destination identifier 36 and source address 38 have been received after retransmission timer 50 has expired.  See paragraphs 0050-0052.)

Regarding claim 59, the primary reference further teaches wherein the timer is selected based on whether the first and second messages are either both associated with uplink transmissions or both associated with downlink transmissions (Referring to Figures 3-5, Retransmission timer 50 may be user configurable for retransmission messages, equivalent to uplink and downlink transmission selectability.  See paragraphs 0050-0052.)


Regarding claim 61, D3 does not disclose wherein the certain amount of time to defer the transmission differs based on whether the bit rate indicated by the second message is different from a current bit rate assigned to a logical channel over which the first message was transmitted.
D2 teaches the base station 302 may impose restrictions on when and/or how frequent the flow control MAC CE (310, 312) may be sent. For example, the base station 302 may introduce a simple flow control prohibit timer. The timer may started whenever the UE 304 transmits a flow control MAC CE (310, 312) and when the timer is running and the UE 304 is not allowed to send another flow control MAC CE to the base station 302 until the timer expires (e.g., subject to exceptions below). Such a timer may be configured by RRC during call set up or handover, or it can be hardcoded into the standard as a fixed timer to avoid extra signaling. Such a timer may be applied to the two alternative options discussed above such as an additional mechanism to limit the UE 304 from sending the flow control MAC CE to frequently. This provides control to the base station 302 to prevent the UE 304 from abusing flow control e.g., by threshing the base station 302 with flow control MAC CE's. As an example, such a timer may be started on receipt of HARQ-ACK on which the MAC CE was transmitted. A Flow Control Prohibit Timer with Exceptions may be provided. In addition to the flow control prohibit timer discussed previously, the base station 302 may also implement the following exceptions to increase the performance of flow control when a prohibit timer is used: When the flow control prohibit timer is running, the UE 304 may be allowed to send a flow control MAC CE 310 if the MAC CE 310 contains a "Resume Indicator Bit" set (or similar info). This allows the base station 302 to resume normal transmission quickly without waiting for the flow control prohibit timer to expire and the UE 304 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control technique of D2 in a well-known system compliant with D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to perform flow control which improves system throughput and minimizes re-transmissions.

Regarding claim 62, the primary reference further teaches wherein the timer is selected based on whether the first and second messages are associated with a same logical channel (Referring to Figures 3-5, Retransmission timer 50 may be user configurable for a source and destination, equivalent to same logical channel.  See paragraphs 0050-0052.)

wherein the data is comprised in a field or combination of fields within the second message and is also comprised in a corresponding field in the first message (Referring to Figures 3-5, transmitting a subsequent error indication message (data in a field for but the first and subsequent transmission) after the first error indication message after the time expires.  See paragraphs 0050-0052.)

Regarding claim 64, the primary reference further teaches the data is comprised in a combination of fields of the second message and is also comprised in corresponding fields in the first message (Referring to Figures 3-5, transmitting a subsequent error indication message (data in a field for but the first and subsequent transmission) after the first error indication message after the time expires.  See paragraphs 0050-0052.)

Regarding claim 66, the primary reference further teaches having previously received an indication of the certain amount of time from a network node (Referring to Figures 3-5, transmitting a subsequent error indication message after the first error indication message (indication of certain amount of time) after the time expires.  See paragraphs 0050-0052.)

Regarding claim 68, the primary reference further teaches wherein the first and second messages are either both associated with uplink transmissions or both associated with downlink transmissions (Referring to Figures 3-5, Retransmission timer 50 may be user configurable for retransmission messages, equivalent to uplink and downlink transmission selectability.  See paragraphs 0050-0052.)

wherein the first and second messages are associated with a same logical channel (Referring to pages 1-4, SRs are considered to be partial copies of each other because they share the same structure and some of their fields have the same value especially when associated to the same logical channel, the threshold value is interpreted to be zero.)

Regarding claim 70, the primary reference further teaches determining whether the first and second messages are associated with a same logical channel; and wherein the deferring is responsive to determining that the first and second messages are associated with the same logical channel (Referring to Figures 3-5, Retransmission timer 50 may be user configurable for a source and destination, equivalent to same logical channel.  See paragraphs 0050-0052.)

Regarding claim 71, the primary reference further teaches determining whether a timer associated with deferring a transmission of the message on a certain uplink or downlink logical channel is configured and not running for that certain uplink or downlink logical channel; and transmitting the message on that certain uplink or downlink logical channel responsive to determining that the timer associated with deferring the transmission of the message on the certain uplink or downlink logical channel is configured and not running for that certain uplink or downlink logical channel (Referring to Figures 3-5, Retransmission timer 50 may be user configurable for a source and destination, equivalent to same logical channel and equivalent uplink and downlink, for retransmission messages.  See paragraphs 0050-0052.)

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi et al. (US 20140098755 A1) - a UE may be configured for utilizing a random timer or back-off timer to defer cell updates.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462